Citation Nr: 0714887	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for pes planus with plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from June 1977 to June 1981, 
from February 1982 to February 1984, and from December 1987 
to July 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
pes planus of the right foot and assigned a noncompensable 
evaluation, effective August 6, 2002.  The veteran appealed 
for a higher initial rating.  In September 2004, the RO 
assigned a 10 percent evaluation for pes planus with plantar 
fasciitis of the right foot, effective from the date of 
receipt of the original claim for service connection (August 
6, 2002).


FINDING OF FACT

The veteran's service-connected pes planus of the right foot 
is not shown to be productive of more than moderate 
disablement; neither objective evidence of marked deformity, 
pain on manipulation and use accentuated, an indication of 
swelling on use nor characteristic callosities are 
demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected pes planus 
with plantar fasciitis of the right foot have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5276 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided by March and July 2006 letters to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet.

A 20 percent rating is warranted for severe unilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.

A 30 percent rating is warranted for pronounced unilateral 
pes planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

The veteran asserts that an initial rating in excess of 10 
percent is warranted for his service-connected pes planus of 
the right foot with plantar fasciitis because of chronic pain 
and discomfort.

In support of his claim, the veteran submitted photographs 
depicting various arch supports that were prescribed for him 
by the Veterans Administration.  The veteran also submitted 
copies of internet articles concerning the use of orthotics.

In an October 2002 VA outpatient treatment record, the 
veteran complained of chronic flat arches.  He reported that 
his supportive shoes did not help with arch pain much, but 
there was moderate reduction in pain with usage of functional 
foot orthoses.  Physical Examination found pedal pulses to be 
intact.  Tactile sensation was also intact.  There were no 
abnormal reflexes.  Muscle tone and strength appeared to be 
normal for the lower extremities.  There was mild tenderness 
of the plantar fasciae bilaterally  

In a March 2003 VA treatment record, examination of the feet 
revealed mild tenderness of the plantar fasciae.  Tactile 
sense and pedal pulses were normal, as 
was gait.

In a July 2006 VA podiatry treatment record, examination 
revealed moderate flexible pes planus with pain to palpation 
of the plantar fasciae.  There was no edema, crepitus, or 
nodules.   

The veteran was afforded a QTC examination by VA in August 
2006.  Examination of the right foot revealed no tenderness, 
weakness, edema, atrophy or disturbed circulation.  Valgus 
was not present.  There was no forefoot/midfoot malalignment.  
Plapation of the right foot plantar surface revealed slight 
tenderness.  The right Achilles tendon revealed good 
alignment.  No hammer toes were found.  Morton's 
metatarsalgia was no present.  Hallux valgus and hallux 
rigidus were not present.  There was no limitation with 
standing or walking.  The veteran did not require any type of 
support with his shoes.  Right foot (nonweight bearing and 
weight bearing) x-ray findings were within normal limits.  
The veteran was diagnosed as having right flat foot with 
plantar fasciitis.

As there is no medical evidence of severe pes planus of the 
right foot with such problems as marked deformity, swelling 
on use, and callosities, the Board concludes that the 
disability picture for the veteran's service-connected pes 
planus of the right foot with plantar fasciitis does not meet 
the criteria for an increased evaluation of 20 percent under 
Diagnostic Code 5276.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There are 
only three rating codes for the foot that provide an 
evaluation higher than 10 percent.

Because there is no medical evidence of claw foot or malunion 
or nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 
(2006).

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board has considered the veteran's 
complaints of pain, as well as all evidence of record related 
to limitation of motion, incoordination, fatigability, and 
pain on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the veteran's right foot 
pes planus with plantar fasciitis.  In fact, the Board notes 
that pain on manipulation and use is explicitly mentioned in 
the criteria for evaluation of flat feet and has thus been 
specifically considered. 

As the medical evidence of record relied on by the Board does 
not show any significant increase or decrease in 
symptomatology that would fulfill the requirements for an 
evaluation in excess of 10 percent under any applicable 
rating criteria involving the veteran's right foot disability 
during the appeal period, the Board concludes that staged 
ratings are not warranted for the veteran's service-connected 
pes planus of the right foot with plantar fasciitis.  See 
Fenderson, 12 Vet. App. 119 (1999).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  The record, however, reflects 
that the veteran has not required frequent periods of 
hospitalization for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria. Accordingly, referral of the case for extra-
schedular consideration is not in order.


ORDER

An initial evaluation in excess of 10 percent for pes planus 
of the right foot with plantar fasciitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


